UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 : For the quarterly year ended March 31, 2013 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-54721 ACCESS US OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 46-1035533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 665 Woodland Square Loop SE Suite 201 Lacey, Washington 98503 (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: 360-970-2647 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ] No Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date. Class Outstanding at May 15, 2013 Common Stock, par value $0.0001 20,700,000 shares Documents incorporated by reference: None ACCESS US OIL & GAS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 9 Item 4. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 1 ITEM 1. Financial Statements ACCESS US OIL & GAS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, Unaudited ASSETS Current assets Cash $ $ Total current assets Deposits and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Due to related party Total current liabilities Long term notes payable, net of discount Total liabilities Shareholders' deficit Common stock; $0.0001 par value; 100,000,000 shares authorized, 20,700,000 shares issued and outstanding as of March 31, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 2 ACCESS US OIL & GAS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED STATEMENTS OF OPERATIONS Three Months From Inception Ended (April 23, 2012) to March 31, 2013 March 31, 2013 Operating expenses $ $ Loss from operations Other expenses: Interest expense ) Loss before income tax Income tax expense - - Net loss $ $ Basic and dilutted loss per common share $ Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 3 ACCESS US OIL & GAS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED STATEMENTS OF CASH FLOWS Three Months From Inception Ended (April 23, 2012) to March 31, 2013 March 31, 2013 Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization of discount on notes payable Changes in operating assets and liabilities: Accounts payable Net cash used in operating activities ) ) Investing Activities: Deposits and other assets ) ) Net cash used by investing activities ) ) Financing Activities: Payments for redemption of common stock - ) Proceeds fromissuance of common stock - Proceeds from related party notes Proceeds from notes payable borrowing Net cash provided by financing activities Net change in cash ) Cash, beginning of period - Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
